DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Caliskanoglu et al (US 2011/0253270 A1), hereinafter “Caliskanoglu”, and in view of Schwark (US 2018/0051967).
Regarding claim 1, Caliskanoglu discloses a gun barrel for firearms made from a deformed material and method for producing the gun barrel material, wherein the material is made of steel having a composition in % by weight of: 0.28≤C≤0.36, 3.6≤Cr≤4.4, 1.2≤Mo≤1.8, and 0.42≤V0.5, the remainder iron and other elements in small amounts (Abstract). Caliskanoglu discloses a gun barrel for lightweight small arms (i.e., small-caliber automatic weapons) (Paragraph [0003]). Caliskanoglu discloses that the deformed steel material undergoes quenching and tempering in a vacuum heat treatment (i.e., quenching the barrel blank provided with the twist profile and tempering via vacuum tempering) and undergoes a hardening step at least once at a temperature between 940C and 995C and an additional tempering step at a temperature of more than 575C (i.e., mechanically finishing the quenched and tempered barrel blank) (Claim 5). Caliskanoglu discloses that the finished steel product, after undergoing quenching, vacuum tempering, and hardening, has a hardness of at least 46 HRC ([0034], Claim 8), which corresponds with an ultimate yield tensile strength in the range of 1,030 to 1,125 N/mm2 (MPa) ([0006]), which satisfies the claimed yield point, “quenching the barrel blank provided with the twist profile and tempering via vacuum tempering to a predefined strength value with a yield point >1000MPa”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Caliskanoglu discloses that the produced gun barrel has improved hardness of greater than 47 HRC and a high toughness in the temperature range of -50C to 500C or higher (i.e., a highly-heat resistant barrel) (Paragraph [0008]). 
Regarding claim 1, Caliskanoglu does not explicitly disclose the yield point strength ≤1000 MPa at room temperature of the starting steel material for a barrel blank. Caliskanoglu discloses a barrel blank made of a heat-resistant steel material comprising in % by weight of: 0.28≤C≤0.36, 3.6≤Cr≤4.4, 1.2≤Mo≤1.8, and 0.42≤V0.5, the remainder iron and other elements in small amounts (Abstract), which overlaps with the instantly claimed composition. Furthermore, Caliskanoglu discloses the same treatment steps of quenching, vacuum tempering and hardening or mechanical finishing of the steel material and discloses a final yield point strength of greater than 1000 MPa, which satisfies the yield point strength of the claimed invention. Since Caliskanoglu discloses an overlapping composition, similar or identical treatment steps, and an overlapping yield point strength of the final product, one of ordinary skill in the art would expect the barrel blank made of heat-resistant material taught in Caliskanoglu to have the same or overlapping yield point ≤1000 MPa at room temperature. 
Regarding claim 1, Caliskanoglu does not explicitly disclose the term “twist profile”. 
However, Schwark discloses that a bullet is a projectile that is propelled toward a target by a controlled explosion within a firearm ([0022]). Schwark discloses that the bullet is loaded in the gun, often at the tip end of a cartridge full of gun powder, which is then ignited to propel the bullet in an axial direction and immediately after the explosion, the bullet travels axially through the gun barrel, which may have rifling grooves (i.e., twist profile) to induce spin in the bullet ([0022]). Schwark discloses that rifling includes lateral projections or grooves, such as helical grooves, in the barrel of a gun to impart a spin to the bullet around its long axis ([0022]). Schwark discloses that after leaving the muzzle end of the barrel, the bullet continues to travel toward a target while spinning, wherein the resulting spin serves to gyroscopically stabilize the bullet, improving its aerodynamic stability and accuracy ([0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the barrel blank of Caliskanoglu to have the rifling grooves (i.e., twist profile) of Schwark in order to improve the stability and accuracy of the bullet fired from a barrel, as taught by Shwark above ([0022]). 
Regarding claim 2, Caliskanoglu modified by Schwark does not explicitly disclose the yield point in the pre-tempered state ≥800 MPa. Caliskanoglu discloses a barrel blank made of a heat-resistant steel material comprising in % by weight of: 0.28≤C≤0.36, 3.6≤Cr≤4.4, 1.2≤Mo≤1.8, and 0.42≤V0.5, the remainder iron and other elements in small amounts (Abstract), which overlaps with the instantly claimed composition. Furthermore, Caliskanoglu discloses the same treatment steps of quenching, vacuum tempering and hardening or mechanical finishing of the steel material and discloses a final yield point strength of greater than 1000 MPa, which satisfies the yield point strength of the claimed invention. Since Caliskanoglu discloses an overlapping composition, similar or identical treatment steps, and an overlapping yield point strength of the final product, one of ordinary skill in the art would expect the steel material of Caliskanoglu to have the same or overlapping yield point in the pre-tempered state ≥800 MPa. 
Regarding claim 3, Caliskanoglu modified by Schwark discloses a gun barrel for firearms made from a deformed material and method for producing the gun barrel material, wherein the material is made of steel having a composition in % by weight of: 0.28≤C≤0.36, 3.6≤Cr≤4.4, 1.2≤Mo≤1.8, and 0.42≤V0.5, the remainder iron and other elements in small amounts (i.e., grade of steel from the CrMoV group) (Caliskanoglu; Abstract).
Regarding claim 4, Caliskanoglu modified by Schwark discloses a gun barrel for firearms made from a deformed material and method for producing the gun barrel material, wherein the material is made of steel having a composition in % by weight of: 0.28≤C≤0.36, 3.6≤Cr≤4.4, 1.2≤Mo≤1.8, and 0.42≤V0.5, the remainder iron and other elements in small amounts (Caliskanoglu; Abstract), which overlaps with the instantly claimed composition, “wherein an alloy with the main alloy elements of 0.25-0.35% C, 3-5% Cr, 1-3% Mo, and small fractions V, is used as the material for the barrel blank”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caliskanoglu (US 2011/0253270 A1), in view of Schwark (US 2018/0051967), and in further view of Kelley et al (US 2004/0140292 A1), hereinafter “Kelley”. 
Regarding claim 5, Caliskanoglu modified by Schwark is silent in regards to applying a twist profile to a barrel blank by means of extrusion or hammering. The teachings of Kelley disclosed below, support that it is well known in the art that a twist profile of a gun barrel blank is formed by well-known methods, such as extrusion or hammering.
Kelley discloses a micro-welding process that is used to apply erosion and wear resistant coatings to the internal diameter of gun barrels and may be used with rifled (i.e., twist profile) or smooth gun barrels of various sizes (Abstract). Kelley discloses that for many years, most gun barrels have been protected from erosion by a thin coating of hard chrome (i.e., hard chromium plating) ([0004]). Kelley discloses that barrel blanks are extruded with the rifling (i.e., twist profile) machined into the barrel blank via an extrusion process (Paragraph [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further applied the extrusion step of Kelley to the barrel blank of Caliskanoglu modified by Schwark in order to form rifling or a twist profile in the barrel blank by an extrusion process, as disclosed in Kelley ([0040]), in order to improve stability and accuracy of a bullet fired from a barrel, as taught by Schwark above ([0022]).
Regarding claim 6, Caliskanoglu modified by Shwark is silent in regards to providing erosion protection of the finished barrel. However, it is well known in the art to provide further erosion protection of a gun barrel. The teachings of Kelley further support that it is well known in the art to provide further erosion protection of a gun barrel.
Kelley discloses a micro-welding process that is used to apply erosion and wear resistant coatings to the internal diameter of gun barrels and may be used with rifled (i.e., twist profile) or smooth gun barrels of various sizes (Abstract). Kelley discloses that for many years, most gun barrels have been protected from erosion by a thin coating of hard chrome (i.e., hard chromium plating) ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the chrome plating step of Kelley to the barrel material of Caliskanoglu modified by Shcwark in order to prevent erosion and protect the steel barrel material, as disclosed in Kelley ([0004]). 
Regarding claim 7, Caliskanoglu modified by Schawk, further mofieid by Kelley, discloses that for many years, most gun barrels have been protected from erosion by a thin coating of hard chrome (i.e., hard chromium plating) (Kelley; [0004]).
Regarding claim 8, Caliskanoglu modified by Schawk, further mofieid by Kelley, discloses that the deformed steel material undergoes quenching and tempering in a vacuum heat treatment (i.e., quenching the barrel blank provided with the twist profile and tempering via vacuum tempering) and undergoes a hardening step at least once at a temperature between 940C and 995C and an additional tempering step at a temperature of more than 575C (i.e., mechanically finishing the quenched and tempered barrel blank) (Claim 5). Caliskanoglu discloses that the finished steel product, after undergoing quenching, vacuum tempering, and hardening, has a hardness of at least 46 HRC (Caliskanoglu; [0034], Claim 8)
Response to Arguments
Applicant’s arguments, see p. 4, filed 7/5/2022, with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see pp. 4-6, filed 7/5/2022, with respect to the 35 U.S.C. rejection of claims 1-4 as being unpatentable over Caliskanoglu (US 2011/0253270) in view of Schwark (US 2018/0051967) has been fully considered but they are not persuasive. 
Applicant’s arguments, see pp. 4-6, filed 7/5/2022, with respect to the 35 U.S.C. rejection of claims 5-6 as being unpatentable over Caliskanoglu (US 2011/0253270) in view of Schwark (US 2018/0051967), and in further view of Kelley (US 2004/0140292) has been fully considered but they are not persuasive. 
Applicant states that there are various factors that effect the yield strength of metals. For example, the yield strength of steel alloy can be affected by strain hardening, strain rate, and the temperature of metal and microstructure and hydrostatic pressure. Applicant states that none of these factors are disclosed in Caliskanoglu. Applicant states that it is therefore impossible to derive from merely % by weight of steel composition the yield point strength of the steel alloy used in Caliskanoglu. Applicant states that Caliskanoglu fails to teach or suggest the yield point strength ≤1000 MPa required by claim 1 of the present application. Furthermore, Applicant disagrees that it would have been obvious to incorporate the rifling grooves (twist profile) of Schwark in the invention of Caliskanoglu. Applicant states that the present invention is directed to allowing the use of cost effective methods of the application of twist to the barrels made from steel having a high yield point. Applicant argues that there is no reasonable motivation for one skilled in the art to combine a gun barrel for light weight small firearms of Caliskanoglu to a bullet that is used with large firearms to derive at the present invention. Applicant argues that the combination of Caliskanoglu and Schwark fail to teach or suggest the limitation that a desired twist profile is introduced to the barrel that is made from heat-resistant steel, where the heat-resistant steel has a yield point of ≤1000 MPa at room temperature. 
In response, Examiner disagrees with the need for Caliskanoglu to disclose strain hardening, strain rate, and the temperature of metal and microstructure and hydrostatic pressure. The instant claims and specification to provide these factors nor limits the claimed subject matter with these factors. Caliskanoglu teaches a heat-resistant steel having a specified elemental composition (Caliskanoglu; Abstract) that undergoes quenching and tempering in a vacuum heat treatment (i.e., quenching the barrel blank provided with the twist profile and tempering via vacuum tempering) and undergoes a hardening step at least once at a temperature between 940C and 995C and an additional tempering step at a temperature of more than 575C (i.e., mechanically finishing the quenched and tempered barrel blank) (Caliskanoglu; Claim 5). As stated in the Non-Final Rejection dated 4/5/2022, Caliskanoglu discloses that the finished steel product, after undergoing quenching, vacuum tempering, and hardening, has a hardness of at least 46 HRC ([0034], Claim 8), which corresponds with an ultimate yield tensile strength in the range of 1,030 to 1,125 N/mm2 (MPa) ([0006]), which satisfies the claimed yield point, “quenching the barrel blank provided with the twist profile and tempering via vacuum tempering to a predefined strength value with a yield point >1000MPa”. Since Caliskanoglu discloses an overlapping composition, similar or identical treatment steps, and an overlapping yield point strength of the final product, one of ordinary skill in the art would expect the barrel blank made of heat-resistant material taught in Caliskanoglu to have the same or overlapping yield point ≤1000 MPa at room temperature. 
Note that "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP §2112.01 (I). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product .... Whether the rejection is based on 'inherency' under 35 U.S.C. § 102, on 'prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." See In re Best, 562 F.2d 1252, 1255 (CCPA 1977). No such proof has been provided by Applicant.
In regards to Schwark, the Examiner is not relying up on the Schwark reference for yield point strength. Examiner relies upon Schwark to teach, that in the same field of endeavor as Casliskanoglu, it would have been obvious to apply a twist profile for bullets in order to improve the stability and accuracy of the bullet fired from a barrel, as taught by Shwark above ([0022]). It is obvious that one skilled in the art could think to at least experiment and apply twist profiles to various bullets for light weight small firearms, larger firearms, or small-caliber automatic weapons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on (571)270-5758.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734